Citation Nr: 9930345	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-03 053	)	DATE
	)
	)

On appeal from a decision of the Medical Administration 
Service of the 
Department of Veterans Affairs (VA) Medical Center in 
Nashville, Tennessee


THE ISSUE

Entitlement to payment or reimbursement by VA in connection 
with unauthorized medical services rendered the veteran from 
December 10 to December 13, 1994, at Memorial Hospital, 
Chattanooga, Tennessee.

(The issue of entitlement to restoration of a 60 percent 
rating for arteriosclerotic heart disease with hypertension, 
currently rated as 30 percent disabling, is the subject of a 
separate disposition by the Board of Veterans' Appeals 
(Board)).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1975.  

This case is before the Board on appeal from a March 1995 
decision of the Medical Administration Service (MAS) of the 
VA Medical Center in Nashville, Tennessee.  

The appeal was last before the Board in July 1998, at which 
time it was remanded for further development.  Pursuant to 
the same, a hearing was held before the undersigned Member of 
the Board in November 1998.


FINDING OF FACT

Although the unauthorized medical treatment rendered the 
veteran at Memorial Hospital from December 10 to December 13, 
1994, was in response to a service-connected disability, it 
was not of an emergent nature.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement by 
VA for expenses incurred in connection with unauthorized 
medical treatment rendered the veteran at Memorial Hospital 
from December 10 to December 13, 1994, have not been met.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, payment or reimbursement by VA for expenses 
incurred in connection with unauthorized medical treatment is 
warranted if (1) the treatment is rendered in response to an 
adjudicated service-connected disability, for nonservice-
connected disability associated with and held to be 
aggravating of an adjudicated service-connected disability, 
or for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (2) the unauthorized treatment was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (3) that a VA facility was 
not feasibly available, and an attempt to use it beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise or practicable, 
or treatment had been or would have been refused.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The veteran asserts that, in the course of traveling home 
from Alabama, he experienced dizziness and pain in the right 
side of his head while passing through Chattanooga, 
Tennessee.  He indicates that his uncle, who was driving the 
vehicle in which he was riding, then took him to the 
"nearest hospital", Memorial Hospital (MH), in Chattanooga, 
Tennessee.  He elaborates that, at the time, he was unaware 
of the location of the nearest VA facility.  He further 
indicates that he "was unconscious" when he arrived at MH 
and that the "next day" he "woke up....in the hospital bed" 
with an "IV" in his arm.  He states that he was then 
informed that he had suffered "a stroke" and that, in 
addition, he was told that arrangements would be made to 
transfer him to the nearest VA facility.  He adds  that he 
was thereafter transferred to the VA Medical Center in 
Cincinnati, Ohio, though he was only there "1 hour" before 
he was "released".  He contends that, in addition to having 
been treated at MH in response to his service-connected 
arteriosclerotic heart disease, his admission to such non-VA 
facility was emergent. 

The record reflects that service connection for 
arteriosclerotic heart disease with hypertension had been 
established a number of years prior to 1994.  Reports 
pertaining to the veteran's hospitalization, from December 10 
to December 13, 1994, at MH, reflect that, when he was 
interviewed in conjunction with his admission on December 10, 
1994, he "state[d]" (as reflected on the report prepared by 
the emergency room attending physician) that "many years" 
earlier he had "had a mild stroke".  The veteran also 
indicated that he had multiple medical problems including 
atherosclerotic heart disease.  The veteran was administered 
a "CT" scan of the brain in the emergency room, which is 
reported as having been "negative".  Pertinent findings on 
the veteran's admission examination included "normal" 
mental status; the veteran was also noted to have paresis 
involving his right arm as well as "mild weakness" 
involving his right leg.  The impression implicated right-
sided "pure motor hemiplagia", stated to be "secondary" to 
small vessel disease which was, in turn, "caused by" 
problems including hypertension.  Treatment included 
immediately starting the veteran on "antiplatelet 
medication".  The following day, the veteran was noted to 
have "made some improvement" involving his right arm 
weakness and, on December 13, 1994, he was described as being 
"medically stable".  At the time of his discharge, the 
veteran was noted to have had an "excellent gait and...only 
moderate weakness in his right arm".  The final diagnosis 
was right body stroke.

In considering the veteran's claim for payment or 
reimbursement by VA for expenses incurred in connection with 
unauthorized medical treatment rendered him at MH from 
December 10 to December 13, 1994, the Board would observe at 
the outset that hypertension has long been an adjudicated 
aspect of the veteran's service-connected cardiac disease 
complex.  Given such consideration, and inasmuch as the 
right-sided 'pure motor hemiplagia' implicated in the 
veteran's admission to MH was attributed to problems 
including hypertension, the Board is satisfied that item 
"(1)" of the pertinent criteria set forth above is 
satisfied.  

As to whether, however, item "(2)" set forth hereinabove, 
bearing on whether the unauthorized treatment was rendered in 
a medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health, is satisfied, the 
Board is of the view that it is not.  In this regard, the 
Board cannot overlook that, while the veteran's above-cited 
testimony at his November 1998 personal hearing is to the 
effect that he was, as a result of the dizziness and pain in 
the right side of his head (which he experienced while 
passing through Chattanooga, Tennessee), so incapacitated 
thereby that he 'was unconscious' when he arrived at MH and 
that he did not wake up until the 'next day' in bed with an 
'IV' in his arm, the record in fact refutes such assertion.  
In this regard, the record reflects that, as opposed to 
having been unconscious on his arrival at MH, the veteran's 
mental status was in fact then described as being 'normal'.  
Consistent with the same, the admission report further 
reflects that the veteran, apparently shortly after his 
arrival at MH, verbally related (i.e., he 'state[d]') to the 
emergency room physician that he had experienced a stroke of 
mild severity many years earlier.  Given the foregoing, then, 
and even ignoring that a 'CT' scan of the veteran's brain 
administered him in the emergency room was 'negative' (which 
result, in all fairness, the veteran would have had no reason 
to have anticipated when deciding to present to MH), the 
Board is readily persuaded that the circumstances incident to 
the veteran's presentation and admission to MH cannot be said 
to have been truly emergent.  

In view of the Board's determination that one aspect [i.e., 
item '(2)'] of the requisite provisions of 38 U.S.C.A. § 1728 
set forth above has not been satisfied, and inasmuch as each 
of the three above-cited requirements incident to such 
legislation must be satisfied before payment or reimbursement 
by VA pursuant to the same is warranted, see Zimick v. West, 
11 Vet. App. 45, 49 (1998), the Board is constrained to 
conclude that payment or reimbursement by VA in connection 
with unauthorized medical services rendered the veteran from 
December 10 to December 13, 1994, at MH is not in order.  
Such claim is, therefore, denied.  38 U.S.C.A. §§ 1728, 5107; 
38 C.F.R. § 17.120.



ORDER

Payment or reimbursement by VA for expenses incurred in 
connection with unauthorized medical treatment rendered the 
veteran from December 10 to December 13, 1994, at Memorial 
Hospital, Chattanooga, Tennessee, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

